NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                  For the Seventh Circuit 
                                   Chicago, Illinois 60604 
                                                
                                Submitted December 22, 2015* 
                                 Decided December 22, 2015 
                                                
                                           Before 
 
                              DIANE P. WOOD, Chief Judge 
                               
                              JOEL M. FLAUM, Circuit Judge 
                               
                              DANIEL A. MANION, Circuit Judge
 
No. 15‐2009 
 
JUDY ANN POWELL,                                  Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Southern District of 
                                                  Indiana, Indianapolis Division. 
      v.                                           
                                                  No. 1:15‐cv‐00533‐WTL‐DML 
WEBSTER SMITH,                                     
      Defendant‐Appellee.                         William T. Lawrence, 
                                                  Judge. 
 
                                         O R D E R 

       Judy Powell sued Webster Smith, the director of the Indianapolis District Office of 
the Equal Employment Opportunity Commission, referring obliquely to the EEOC, 
executive orders, the United States Constitution, and the International Court of Justice. 
Powell attached to the complaint medical records, an op‐ed written by former President 
Jimmy Carter, correspondence with the EEOC, and other documents. The district court 
could not discern a plausible federal claim and dismissed the complaint as frivolous and 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 15‐2009                                                                            Page 2 
 
for failure to state a claim under 28 U.S.C. § 1915(e)(2). The court invited Powell to clarify 
her allegations, but her response failed to cure the identified deficiencies, so the court 
entered judgment against her. 

        Powell’s brief on appeal does not mention the district court’s dismissal of her 
complaint, much less offer any coherent argument regarding that dismissal. The appeal 
is therefore dismissed for failing to raise any cognizable argument. See FED. R. APP. 
P. 28(a)(8); Anderson v. Hardman, 241 F.3d 544, 545–46 (7th Cir. 2001). 

        Two brief notes. First, the district court determined that Powell’s suit was 
frivolous, so it should have certified that Powell’s appeal was taken in bad faith and 
revoked the order authorizing Powell to proceed IFP on appeal. See Moran v. Sondalle, 
218 F.3d 647, 651 (7th Cir. 2000); Lee v. Clinton, 209 F.3d 1025, 1026–27 (7th Cir. 2000). 
Second, Powell has previously filed frivolous lawsuits. See Powell v. City, 
No. 1:14‐cv‐00810‐RLY‐DML (S.D. Ind. May 23, 2014), summarily aff’d, No. 14‐2363 
(7th Cir. 2014); Powell v. Greystone Corp. Realty, No. 1:12‐cv‐01070‐WTL‐DKL (S.D. Ind. 
June 19, 2013); Powell v. State of Indiana, No. 1:12‐cv‐01498‐TWP‐DKL (S.D. Ind. Jan. 24, 
2013), appeal dismissed, No. 13‐1429 (7th Cir. 2013); Powell v. Travelers Indem. Co., 
No. 1:12‐cv‐00452‐TWP‐DML (S.D. Ind. June 5, 2012), summarily aff’d, No. 12‐2488 
(7th Cir. 2012). If Powell continues to file frivolous lawsuits, she risks monetary fines and 
a possible bar forbidding her from filing any further litigation in any federal court within 
this circuit. See Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185 (7th Cir. 1995).   

                                                                                DISMISSED.